We think the complainant makes a case for relief. The testimony shows that the respondent is excavating the complainant's land and has erected in part a wall for the purpose of supporting the complainant's land, placing the wall partly on the complainant's land, and that he is continuing the erection of the wall along the whole length of the line between him and the complainant. The law is well settled that the owner of land is entitled to have it supported and protected in its natural condition by the land of his adjoining proprietor, and that if such adjoining owner removes such natural support, whereby the soil of the former is disturbed or falls away, he is legally liable for all damage so occasioned. Beard v. Murphy, 37 Vt. 99;  Graves v. Mattison, 67 Vt. 630; McMaugh v. Burke,12 R.I. 499; 2 Wn. R.P., 5 ed. 330 et seq. Though equity will not enjoin a *Page 104 
land owner from making excavations on his own land unless serious injury to the adjoining land is imminent (McMaugh v. Burke,12 R.I. 499), in the present instance the respondent has already excavated and is proceeding still further to excavate the complainant's land and to erect the supporting wall upon it. In these circumstances an injunction is the proper remedy to restrain the trespasses. Matteson v. Whaley, 19 R.I. 648.